Citation Nr: 0712254	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  00-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, including restoration of a 10 percent 
rating.

2.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO decision that awarded service 
connection and a 30 percent rating for PTSD, effective 
February 11, 1999; and that denied an increased rating for 
bilateral hearing loss (then rated 0 percent disabling).  In 
June 2003, the RO increased the rating for bilateral hearing 
loss to 10 percent (effective March 9, 2001).  However, in 
November 2004, the RO reduced the rating for bilateral 
hearing loss from 10 percent to 0 percent (effective July 28, 
2004).  The veteran continued his appeal for a higher rating, 
including restoration of the 10 percent rating.  In September 
2005, the Board increased the rating for PTSD to 70 percent, 
but denied the claim for an increased rating for bilateral 
hearing loss (including restoration of the 10 percent 
rating).  But in June 2006, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand by the parties, and the case is again before the 
Board for further action in compliance with the Court's June 
2006 order and the underlying joint motion for remand.

Previously, the appeal included a claim for an effective date 
earlier than February 11, 1999, for the grant of service 
connection for PTSD.  But according to the June 2006 joint 
motion for remand, the veteran has abandoned the appeal of 
that issue.  

The Board addresses the claim for an increased (initial) 
rating for PTSD (now rated 70 percent disabling) in the 
REMAND part below and remands that issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The 10 percent rating for the veteran's service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time the RO retroactively reduced the rating to 
0 percent in a November 2004 decision.

3.  Compliance with the procedures for reducing the veteran's 
rating for bilateral hearing loss, to include providing 
proper notification of the proposal to reduce the disability 
rating and giving the veteran the opportunity to submit 
evidence, was not required where the lower evaluation of 0 
percent would not result in a reduction of compensation 
payments being made at that time.

4.  At the time of November 2004 reduction in the rating for 
bilateral hearing loss, there was objective evidence 
demonstrating improvement in the severity of the veteran's 
bilateral hearing loss, which is currently manifested by no 
more than auditory acuity level II in the right ear and 
auditory acuity level IV in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating, including restoration 
of a 10 percent rating, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 
4.85, 4.86 (1997 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2003; a rating 
decision in October 1999; a statement of the case in February 
2000; and supplemental statements of the case in June 2003, 
January 2004, and November 2004.  The November 2003 RO letter 
post-dated the initial adjudication here (the October 1999 RO 
decision).  However, the October 1999 RO decision pre-dated 
the enactment of the provisions regarding the timing and 
content of the required notice that is sent to claimants.  
Even so, the RO had sent the veteran a letter in June 1999 
that generally described what was needed for a claim for an 
increased rating.  These notice requirements did not yet 
apply at the time of the RO's initial adjudication.  
Nevertheless, the above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the October 1999 RO decision) or even the final 
RO adjudication (the November 2004 supplemental statement of 
the case) is harmless.  The Board finds that even if there is 
any defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudications here (the November 2004 supplemental statement 
of the case).  Also, the Board's September 2005 decision 
further notified the veteran of the applicable laws and 
regulations, as well as the evidence considered.

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, __ F.3d __, No. 
2006-7303, 2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran (in July 1999, March 2001, and July 2004).  Thus, 
VA has fulfilled its duty to assist the appellant.  The Board 
now turns to the merits of the increased rating claim for 
bilateral hearing loss.

The veteran seeks an increased rating for his service-
connected bilateral hearing loss, which had been rated 0 
percent disabling though March 8, 2001; 10 percent disabling 
as of March 9, 2001; and again 0 percent disabling as of July 
28, 2004.  His increased rating claim is inextricably 
intertwined with a claim for restoration of the 10 percent 
rating from July 28, 2004, to the present.  

In February 1999, the veteran filed a claim for an increased 
(compensable) rating for bilateral hearing loss.  Based in 
part on a VA audiological examination in July 1999, in 
October 1999, the RO denied the claim.  The veteran disagreed 
with this decision.  In March 2001, he underwent an 
additional VA audiological examination.  On the basis of this 
examination, via a June 2003 supplemental statement of the 
case, the RO assigned a 10 percent rating for bilateral 
hearing loss, effective March 9, 2001 (the date of the 
examination).  Thereafter, the veteran underwent yet another 
VA audiological examination in July 2004.  On the basis of 
that examination, in a November 2004 supplemental statement 
of the case, the RO reduced the rating for bilateral hearing 
loss from 10 percent to 0 percent, effective July 28, 2004 
(the date of the examination).  The veteran continued his 
appeal for an increased rating, including the restoration of 
the 10 percent rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § Part 4 (2006).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making a 
disability determination. 38 C.F.R. § 4.1.  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The regulations for rating disabilities of the ears were 
revised effective June 10, 1999.  See 64 Fed. Reg. 25,202 
(May 11, 1999).  The amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  For periods before the effective date of 
a regulatory change, the Board can apply only the prior 
regulation to rate a disability.  See VAOPGCPREC 3-00 (Apr. 
10, 2000) (cited at 65 Fed. Reg. 33,421 (May 23, 2000)).  The 
Board will consider both the "old" version and the "new" 
version, where applicable.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R.§ 4.85(a).

Prior to June 10, 1999, VA required controlled speech 
discrimination testing, but not necessarily the Maryland CNC 
test.  Also, prior to June 10, 1999, 38 C.F.R. § 4.85 did not 
specify the frequencies that would be considered in 
calculating an average.  38 C.F.R. § 4.85 (1997).  

Under the alternative methods for evaluating hearing loss in 
the "new" version, as of June 10, 1999, when the puretone 
threshold at each of four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Also, under the 
alternative method for evaluating hearing loss in the "new" 
version, as of June 10, 1999, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher.  38 
C.F.R. § 4.86(b).  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  However, none of the test results below 
meets the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method, not under 38 C.F.R. § 4.86.

On VA examination in July 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
50
LEFT
15
20
15
85
90

The averages (based on the measurements in the above 
frequencies except for the readings at 500 Hertz) were 28 for 
the right ear and 53 for the left ear.  Speech recognition 
ability was 96 percent for the right ear and 92 percent for 
the left ear.  The diagnosis was bilateral moderate-to-severe 
high frequency sensorineural hearing loss.

Under the "old" version of 38 C.F.R. § 4.85, this 
translates into hearing acuity level I on the right and level 
II on the left, warranting a 0 percent rating.  As noted 
above, the "new" version of 38 C.F.R. § 4.85 can be applied 
only as of the effective date of the "new" version, which 
is June 10, 1999.  Therefore, as of the effective date of the 
"new" version of 38 C.F.R. § 4.85 (that is, June 10, 1999), 
these test results translated into hearing acuity level I on 
the right and level II on the left, warranting a 0 percent 
rating.  
 
On a March 2001 VA examination, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
50
LEFT
30
25
20
85
80

The averages (based on the measurements in the above 
frequencies except for the readings at 500 Hertz) were 30 for 
the right ear and 53 for the left ear.  Speech recognition 
ability was 88 percent in the right ear and 72 percent in the 
left ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.

Under the "old" version of 38 C.F.R. § 4.85, this 
translates into hearing acuity level II on the right and 
level V on the left, warranting a 10 percent rating.  As 
noted above, the "new" version of 38 C.F.R. § 4.85 can be 
applied only as of the effective date of the "new" version, 
which is June 10, 1999.  Therefore, as of the effective date 
of the "new" version of 38 C.F.R. § 4.85 (that is, June 10, 
1999), these test results translated into hearing acuity 
level II on the right and level V on the left, also 
warranting a 10 percent rating.  

Subsequently, on VA audiological examination in July 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
60
LEFT
15
20
35
90
95

The averages (based on the measurements in the above 
frequencies except for the readings at 500 Hertz) were 36 for 
the right ear and 60 for the left ear.  Speech recognition 
ability was 84 percent for the right ear and 80 percent for 
the left ear.  The diagnosis was mild high frequency 
sensorineural hearing loss in the right ear and moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  

Under the "old" version of 38 C.F.R. § 4.85, this 
translates into hearing acuity level II on the right and 
level IV on the left, warranting a 0 percent rating.  As 
noted above, the "new" version of 38 C.F.R. § 4.85 can be 
applied only as of the effective date of the "new" version, 
which is June 10, 1999.  Therefore, as of the effective date 
of the "new" version of 38 C.F.R. § 4.85 (that is, June 10, 
1999), these test results translated into hearing acuity 
level II on the right and level IV on the left, also 
warranting a 0 percent rating.  

In sum, under the applicable rating criteria, the veteran's 
bilateral hearing loss disability warranted a 0 percent 
rating through March 8, 2001 (based on the July 1999 VA 
examination); a 10 percent rating as of March 9, 2001 (based 
on the March 2001 VA examination); and finally, a 0 percent 
rating as of July 28, 2004 (based on the July 2004 VA 
examination).  Therefore, the Board concludes that the 
veteran is not entitled to an increased rating for any of the 
periods in question.

But this is not the end of the inquiry.  As noted above, this 
claim also involves a claim for restoration of the 10 percent 
rating that had been in effect from March 9, 2001, through 
July 27, 2004.  The Board concludes that the reduction of the 
rating from 10 percent to 0 percent was proper and that the 
requirements for restoration have not been satisfied.

A veteran's disability rating will not be reduced unless an 
improvement in the disability is shown.  38 U.S.C.A. § 1155.  
Generally, when a reduction in the evaluation of a service-
connected disability or employability status would result in 
a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and be furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

However, the procedural requirements of 38 C.F.R. § 3.105(e) 
for reducing the rating for bilateral hearing loss do not 
apply here because the lower rating of 0 percent did not 
result in a reduction of compensation payments being made at 
that time.  At the time of the November 2004 decision to 
reduce the disability rating for bilateral hearing loss, 
service connection was in effect for PTSD (rated 30 percent 
disabling) and for tinnitus (rated 10 percent disabling).  
Based on VA's combined ratings table, which is used to 
determine the combined disability rating that then determines 
the level of compensation payments, the 30 percent rating for 
PTSD, the 10 percent rating for tinnitus, and the 10 percent 
rating for bilateral hearing loss would produce a 40 percent 
combined rating.  See 38 C.F.R. § 4.25, Table I (2006).  That 
40 percent combined rating did not change when the rating for 
bilateral hearing loss was reduced from 10 percent to 0 
percent.  Ibid.  Thus, the combined rating for compensation 
purposes and the actual monetary benefit payment were not 
reduced by the decision to reduce the rating for bilateral 
hearing loss to 0 percent.  Therefore, it was not improper 
for the RO to reduce retroactively the rating for the 
bilateral hearing loss in November 2004, without compliance 
with the procedural requirements of 38 C.F.R. § 3.105(e) 
(that is, notice of the proposed rating reduction and the 
opportunity for the veteran opportunity to submit evidence).

The Board notes that the November 2004 supplemental statement 
of the case did not cite or otherwise address the applicable 
provisions of 38 C.F.R. § 3.344.  When an assigned disability 
rating has been in effect for fewer than five years, a 
reduction is permissible where medical examination shows 
improvement in the service-connected disability.  38 C.F.R. 
§§ 3.105(e), 3.344(c).  Since the veteran's 10 percent rating 
for bilateral hearing loss was in effect for fewer than five 
years, the provisions of 38 C.F.R. § 3.344(a) or (b) do not 
apply.  See 38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 
Vet. App. 413 (1993).  

But while the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply to this case, the provisions of 38 C.F.R. 
§ 3.344(c), providing that reexaminations showing improvement 
will warrant a reduction in a disability rating, do apply.

When 38 C.F.R. § 3.344(a) is inapplicable, the VA must give 
consideration to 38 C.F .R. § 4.1 (each disability must be 
viewed in relation to its history); 38 C.F.R. § 4.2 
(examination reports to be interpreted in light of the whole 
recorded history and requires consideration of each 
disability from the point of view of the veteran working or 
seeking work); 38 C.F.R. § 4.10 (requiring determination of 
the ability of the affected part of the body to function 
under the ordinary conditions of daily life, including 
employment); and 38 C.F.R. § 4.13 (requiring the rating 
agency to assure itself, when any change in evaluation is to 
be made, that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms).  See Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown, 5 Vet. App. at 420-21.

It is VA's responsibility "in any rating-reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations" 
and that "not only must it be determined that an improvement 
in a disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  Brown, 5 Vet. App. at 421.  VA does not err in 
considering non-medical evidence in rating reduction cases.  
See Faust, 13 Vet. App. at 350.

As discussed above, under the applicable rating criteria, the 
veteran's bilateral hearing loss disability warranted a 10 
percent rating as of March 9, 2001 (based on the March 2001 
VA examination); and a 0 percent rating as of July 28, 2004 
(based on the July 2004 VA examination).  On this basis, in 
November 2004, the RO properly reduced the rating from 10 
percent to 0 percent, effective July 28, 2004. As the Board 
concluded in its September 2005 decision, these findings 
demonstrated improvement in the severity of the veteran's 
bilateral hearing loss, and there were no other objective 
findings of record to show that the hearing loss condition is 
currently worse than that shown by the July 2004 evaluation.

The joint motion for remand that the Court granted in its 
June 2006 order noted that the July 2004 VA examination 
reflected improved speech discrimination in the left ear, but 
that it showed increased decibel loss in both ears and a 
decrease in speech discrimination ability in the right ear 
since the March 2001 VA examination.  However, the Board must 
emphasize that the requirement of a showing of 
"improvement" under 38 C.F.R. § 3.344(c) cannot be divorced 
from the criteria for the different disability ratings under 
VA's Rating Schedule.  As noted above, the Rating Schedule 
already represents, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board amplifies the findings from its September 2005 
decision that there was improvement in the severity of the 
veteran's bilateral hearing loss and that there were no other 
objective findings of record to show that the hearing loss 
condition is currently worse than that shown by the July 2004 
examination.  The "improvement" is based on the application 
of the mandatory rating criteria under 38 C.F.R. § 4.85.  And 
the lack of "other objective findings" is more precisely 
described as a lack of other objective and relevant findings 
that might counter a finding of improvement on reexamination 
in July 2004.  

VA's Rating Schedule for evaluating disabilities is, by law, 
designed to reflect the extent to which a veteran's service-
connected disability adversely affects ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities.  38 C.F.R. 
§ Part 4.  Therefore, the measurement of levels of disability 
is necessarily defined by whether or not a disability 
satisfies the relevant rating criteria for that particular 
disability.  Worsening for a disability necessarily depends 
on whether a disability meets the criteria for a rating 
increase.  Similarly, when a disability no longer satisfies 
those criteria, but rather satisfies only the criteria for a 
lower rating, that is indicative of improvement, as defined 
by the obligatory Rating Schedule criteria.  

The joint motion for remand also indicated that the Board 
should consider whether the perceived improvement in the July 
2004 examination also reflected improvement in the veteran's 
ability to function.  See Faust, 13 Vet. App. at 349.  
Indeed, the criteria and ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although this appears 
to speak in terms of occupational functioning, the Board 
notes that there are references to social and interpersonal 
functioning throughout the Rating Schedule.  See, e.g., 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2006) (regarding 
chronic fatigue syndrome, noting the relevance of impact on 
"routine daily activities" and "self-care"); 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2006) 
(describing functioning as it relates to social and 
occupational impairment).  And another regulation further 
amplifies the basis for the rating criteria in the Rating 
Schedule:

The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the 
ordinary conditions of daily life including 
employment.

38 C.F.R. § 4.10 (emphasis added).  Reading 38 C.F.R. § 4.1 
and 38 C.F.R. § 4.10 together with the Rating Schedule, the 
Board concludes that the criteria of the Rating Schedule 
(including those relating to hearing loss in particular) 
involve criteria that seek to reflect impairment in one's 
ability to function under the ordinary conditions of daily 
life and employment.  

Failure to apply the specifically defined criteria of the 
Rating Schedule and a particular diagnostic code would be 
tantamount to unauthorized review of the Rating Schedule.  
"[T]he schedule of ratings consists of both the ratings and 
the injuries for which the ratings are provided. The 
Secretary's discretion over the schedule, including 
procedures followed and content selected, is insulated from 
judicial review with one recognized exception limited to 
constitutional challenges."  Wanner v. Principi, 370 F.3d 
1124, 1131 (Fed. Cir. 2004); see 38 U.S.C.A. § 7252(b) (West 
2002) (The United States Court of Appeals for Veterans Claims 
"may not review the schedule of ratings for disabilities 
adopted under [38 U.S.C.A. § 1155] or any action of the 
Secretary in adopting or revising that schedule."); see also 
Byrd v. Nicholson, 19 Vet. App. 388 (2005).  Therefore, 
imposing any other definition on the evaluation of the 
appropriate level of hearing loss disability for VA purposes 
is not permissible.  This is particularly the case here 
because the rating criteria for evaluating hearing loss 
disability are so precisely mechanical in their application.  
See Lendenmann, supra.  The relevant rating criteria describe 
specifically what is to be used in assessing hearing loss 
disability.  And in this case, the July 2004 VA examination 
showed improvement in terms of the relevant measurements that 
are the sole definition of the specific level of hearing loss 
disability.  

Thus, and increase in specific pure tone thresholds or any 
decrease in speech discrimination for a particular ear must 
be measured in terms of its relevance to the criteria of 
38 C.F.R. § 4.85.  Those criteria define the ability to 
function for VA evaluation purposes.  

Also, if the Board were to find that the rating reduction 
based on the July 2004 VA examination does not meet the 
criteria of "improvement" under 38 C.F.R. § 3.344(c), that 
would result in the restoration of a 10 percent rating.  
However, that would then constitute an award of benefits that 
are not authorized by law.  As noted, the determination of 
disability ratings is based on the criteria in the Rating 
Schedule.  No payments may be made from the United States 
Treasury where those benefits are not authorized by law.  See 
generally Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414 (1990), for the proposition that "payments from the 
Federal Treasury are limited to those authorized by statute, 
and erroneous advice given by a Government employee to a 
benefit claimant cannot estop the Government from denying 
benefits otherwise permitted by law").  

Moreover, restoring the 10 percent rating to this veteran 
even though he does not meet the criteria for a 10 percent 
rating based on the July 2004 VA examination as compared to 
the Rating Schedule's criteria, while other veterans are 
still held to the assignment of disability ratings based on 
the criteria of the Rating Schedule, would result in concerns 
about disparate treatment between similarly situated 
veterans.  

The Board therefore finds that the RO correctly reduced the 
schedular rating assigned to the veteran's bilateral hearing 
loss to 0 percent and that restoration of the 10 percent 
rating that had been in effect from March 9, 2001, to July 
28, 2004, is not warranted.  The Board also finds that there 
is currently no basis for a higher schedular rating for the 
veteran's service-connected bilateral hearing loss under any 
code of VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2006) is not warranted.  While the Board does 
not have the authority to assign an extraschedular rating in 
the first instance, there is, in any case, no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There is no objective evidence, or 
statement from the veteran, to the effect that his hearing 
loss presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment (he is not employed at this time) or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Therefore, the degree to which the veteran's 
hearing loss impairs him has been adequately contemplated in 
the percentage schedular evaluation assigned for that 
disability (see 38 C.F.R. §§ 3.321(a), 4.1), and referral of 
the case for consideration of an extraschedular evaluation is 
not warranted.  In short, the Board finds no basis upon which 
to assign a higher disability evaluation.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss.  Thus, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss disability, 
including restoration of a 10 percent rating, is denied.


REMAND

Based on the joint motion for remand that the Court granted 
in its June 2006 order, the Board will remand the claim for 
an increased (initial) rating for PTSD, which is now rated 70 
percent disabling.  Specifically, the joint motion for remand 
noted the need for an examination that assesses the severity 
of the veteran's service-connected PTSD, with particular 
discussion of whether the veteran's PTSD alone rendered him 
unable to work.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for a new 
examination to assess the current nature 
and severity of the veteran's service-
connected PTSD.  Provide the claims 
folder to the examiner.  The examiner 
should discuss all relevant symptoms and 
findings in the report, with a 
particular discussion of whether the 
veteran's PTSD alone renders him unable 
to work.

2.  Then readjudicate the claim for an 
increased rating for PTSD (now rated 70 
percent disabling).  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


